Citation Nr: 0030715	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  95-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to August 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
February 1995 rating determination by the Wichita, Kansas, 
Regional Office (RO).



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The veteran's contentions on appeal relate current right 
shoulder, left shoulder, and left wrist disabilities to 
injuries sustained in service.  In May 1997, a VA examination 
was conducted to determine the etiological relationship 
between the veteran's inservice injuries and claimed left 
shoulder, right shoulder and left wrist disabilities.  No 
opinion was offered, however, as to the likelihood that the 
veteran's disabilities had their onset during active service 
or were otherwise related thereto.  Therefore, the veteran 
should be afforded a complete examination in order to 
determine whether he currently has bilateral shoulder and 
left wrist disabilities, related to service.  

To adequately evaluate the veteran's contentions, it is 
necessary that a medical determination be made regarding any 
connection between such injuries and the current 
disabilities.

Furthermore, recent legislation specifies procedures that 
must be undertaken in developing the evidentiary record in 
claims for compensation.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all available relevant medical reports 
are included in the claims folder.

3.  The RO must assure that all 
development is completed in accordance 
with the provisions of the Veterans 
Claims Assistance Act of 2000.

4.  The veteran must be afforded a VA 
examination to determine the nature, 
extent and etiology of right shoulder, 
left shoulder and left wrists 
disabilities now present.  All indicated 
tests and studies should be completed and 
all findings reported in detail.  The 
examiner should be instructed to set 
forth the history of symptoms as reported 
by the veteran as well as all pertinent 
findings.  Complete diagnoses should be 
provided.  On the basis of both the 
current examination findings and a 
thorough review of all records in the 
claims folder, the examiner should offer 
an opinion as to whether the veteran's 
symptoms in service represented any 
underlying chronic right shoulder, left 
shoulder and left wrist disabilities and 
comment on the significance, if any, of 
the service medical records.  The 
examiner should describe the nature of 
the veteran's problems in detail, 
including any neurologic impairment as 
well as an assessment concerning the 
degree of pain and any functional loss 
resulting therefrom.  

The examiner should specifically answer 
the following:

a.  Identify all current right shoulder, 
left shoulder and left wrist 
disabilities.

b.  If the disabilities are considered 
traumatic in origin, the nature of the 
trauma and the source of the information 
relied upon should be indicated.  

c.  For each disability identified, is it 
at least as likely as not that such 
disorder is causally related to a disease 
or injury service?

All findings, opinions and bases should 
be set forth in detail.  The bases for 
the conclusions reached should be stated 
in full, and any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


- 5 -


